Citation Nr: 1125961	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Chapter 31 vocational rehabilitation benefits, in the amount of $1,229.70.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the Committee denied the Veteran's request for a waiver of the recovery of indebtedness.  

A review of the Veteran's claims file indicates that the New York State Division of Veterans Affairs has submitted documents on his behalf during the course of this appeal.  However, a signed power of attorney appointing that organization as the Veteran's representative is not of record.  See 38 C.F.R. § 14.631(a) (2010) (requiring a power of attorney before VA will recognize an organization as a claimant's representative).  In an October 2010 letter, the Board notified the Veteran of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The Veteran did not respond to the October 2010 letter.  The Board therefore must conclude that Veteran is not represented.  


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

2.  In October 2009, an overpayment in the amount of $1,229.70 was created when the Veteran's Chapter 31 vocational rehabilitation subsistence allowance was reduced, effective November 1, 2009, due to a change in school enrollment.

3.  Although the Veteran may be partially at fault for the creation of the debt by negotiating a check, which he should have recognized as erroneous, VA is at greater fault because it failed to adjust the Veteran's Chapter 31 subsistence allowance despite adequate and prompt notice from the Veteran as to a change in his school enrollment; thus, the recovery of the debt by VA would be against equity and good conscience.






CONCLUSION OF LAW

The recovery of an overpayment of Chapter 31 vocational rehabilitation subsistence allowance in the amount of $1,229.70 would violate the principles of equity and good conscience; therefore, the recovery of this amount is waived.  38 U.S.C.A. §§ 5107(b), 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions. Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002). 

Analysis

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part; repayment of the subject debt may be waived.  
38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and good conscience, the following factors are for consideration:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  

The debt in this case was created by the payment of Chapter 31 vocational rehabilitation subsistence allowance at the rate authorized for full time training, despite the fact that the Veteran's training had been reduced to half-time.  After enrolling in the VA vocational rehabilitation program, the Veteran was notified by a letter dated in February 2002 that he was obligated to immediately report changes in his enrollment to his training facility and VA case manager to avoid or minimize receipt of erroneous payments.  He was also notified that VA payment for a month of school attendance was normally made the first day of the following month (e.g. payment for school attendance in October will be received November 1) and that if a check was received during the month following a change in enrollment, he was to ensure that he was entitled to the entire check before negotiating it.  He was advised that if the amount of the check had not changed from the previous check and his rate of training had been reduced, it was likely that he was not entitled to the check and that he should immediately contact his VA case manager for guidance.

The evidence reflects that the Veteran was enrolled in a full time undergraduate degree program at Empire State College (Empire State).  An e-mail dated on October 5, 2009 indicates that he contacted his VA case manager and informed him that he was dropping one of his classes because the class required him to spend a lot of time on the computer, and that he was experiencing increasing back pain due to such long hours on the computer.  He had submitted the appropriate withdrawal form to the college on the day that the e-mail was sent and he planned to meet with his mentor the following day in order to discuss his degree plan.  The Veteran's VA case manager responded to the Veteran's e-mail on the same day and informed him that he would adjust his benefits when he received information from Empire State concerning the Veteran's withdrawal.

A "Notice of Change in Student Status" form (VA Form 22-1999b) completed by Empire State and dated on January 19, 2010 reflects that the Veteran withdrew from a 4 credit class, effective October 5, 2009.  The form was not received by VA until January 7, 2010.  In March 2010, the Veteran was notified that his monthly subsistence award was being reduced due to the change in his enrollment, effective October 5, 2009, and that the retroactive reduction had resulted in an overpayment in the amount of $1,649.25.  The amount of overpayment was subsequently changed to $1,229.70 because the Veteran was entitled to the higher rate of payment through the end of October 2009.

In a March 2010 e-mail, the Veteran stated that he had changed his rehabilitation plan based on the advice of his previous VA case manager due to the fact that he had been experiencing problems with his back.  He had informed his case manager of his class withdrawal on October 5, 2009 only after he been informed by Empire State that his withdrawal had been accepted.

In an April 2010 letter, the assistant registrar and veteran certifying official at Empire State stated that the Veteran withdrew from a 4 credit online study on October 5, 2009, but that a completed VA Form 22-1999b was not submitted until after the end of the term due to a transition of veteran certifying officials at the college as well as the addition of Chapter 33 processing.  At the time, the college was not yet using the VA Once system and all processing was done on paper and faxed.

In his June 2010 notice of disagreement, the Veteran reported that he had approximately $38,000 in credit card debt and that approximately $22,000 of that debt consisted of private medical expenses for treatment of reportedly service-connected disabilities.  He was reportedly unaware that he had received an incorrect amount of funds following his change in school enrollment.

If there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted. See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.

In this case, the May 2010 Committee decision found the Veteran to be free from fraud, misrepresentation or bad faith.  However, the Board must render an independent determination in that regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A debtor's conduct is deemed to constitute "bad faith" if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  A debtor exhibits "lack of good faith" where the debtor's conduct shows an absence of honest intention to abstain from taking unfair advantage of the government.  Any "misrepresentation of material fact" must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).

In this case, the Board finds no indication of any intent by the Veteran to deceive or take unfair advantage in the creation of the indebtedness. The Board accordingly concurs with the Committee and finds no legal bar to the requested waiver.

Thus, the question for the Board's consideration is whether recovery of the indebtedness would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Veteran had been notified by way of the February 2002 letter that he was to ensure that he was entitled to any benefit check before negotiating it and that if the amount of any check had not changed from the previous check despite a change in his training rate, it was likely that he was not entitled to the check and that he should immediately contact his VA case manager for guidance.  Thus, it appears as if the Veteran may, at least in part, be at fault for creation of the debt in that he accepted subsistence payments at the higher rate despite the fact that he should have been aware that the change in his enrollment would have resulted in a lower rate of benefits.

However, the Veteran otherwise followed all proper procedures in that he immediately contacted his VA case manager after Empire State had confirmed acceptance of his class withdrawal, he explained the reasons for his withdrawal, and he was informed by his VA case manager that his benefits would be adjusted as soon as confirmation of his withdrawal was received from Empire State.  This confirmation was not received by VA until January 2010, but this was due to internal administrative delays at Empire State of which neither the Veteran nor VA was aware, and which was beyond the control of both the Veteran and VA.  

Although VA did not receive official notification from Empire State of the Veteran's course withdrawal until January 2010, direct notification of this fact was received from the Veteran on the same day that the withdrawal was effective in October 2009.  Furthermore, the Veteran was eligible for the higher rate of subsistence benefits through the end of October 2009.  Therefore, he would have been sent a check representing the higher rate on November 1, 2009 and a check representing the lower rate would not have been received until December 1, 2009.  In other words, VA was notified of a change in the Veteran's enrollment nearly two months prior to the date that any erroneous payment would have been made.  

In its May 2010 decision, the Committee resolved the factor of fault in the Veteran's favor because he had notified VA of his school enrollment change in a timely manner.  The Board agrees that any fault on the part of the Veteran for creation of the overpayment is, at best, minimal in light of the fact that he timely followed all proper procedures in notifying VA of a change in his school enrollment.  

On the other hand, although the Board recognizes that Empire State's administrative delays were unknown to VA and outside of its control, it concludes that VA is at greater fault than the Veteran because it was aware of a change in enrollment as of the effective date of the change and had adequate time to adjust the Veteran's benefits prior to any erroneous payment. 

Although there is very little information of record concerning the Veteran's financial status, he has reported approximately $38,000 in credit card debt.  He has otherwise refused to provide any further financial information, despite several requests by VA.  Although there is no evidence that collection of the debt would deprive the Veteran of basic necessities, there is the possibility that it could create undue hardship.  He has reported on several occasions that his ability to maintain employment was essential to his family's financial well being and he has reportedly incurred substantial credit card debt due to private medical expenses.    

In regard to whether collection of the debt would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the Veteran, the Board notes that he received subsistence benefits in excess of what he was entitled to receive.  Thus, the recoupment of those benefits did not defeat the purpose of the benefit because under the law, the Veteran was not eligible to receive such benefits.  A failure to recoup the benefits would cause unjust enrichment to the Veteran for the same reason.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

Nevertheless, as discussed above, the Board has concluded that the Veteran followed all appropriate procedures to notify VA of the change in his school enrollment in order to prevent an overpayment and VA was at greater fault for creation of the debt due to its failure to timely adjust the Veteran's benefits despite such notice.  Furthermore, the Veteran has substantial credit card debt due to extensive medical treatment and his family's financial well being is dependent upon his income.  Based on the evidence of record and the circumstances surrounding the creation of the debt, the Board gives greater weight to these factors.  Accordingly, the Veteran's appeal must be granted.  






ORDER

Entitlement to a waiver of the recovery of an overpayment of Chapter 31 vocational rehabilitation benefits in the amount of $1,229.70 is granted.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


